Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1,6,11,13,18,35-38,40-44, and 46 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2013/156033 (WO’033).
For claims 1 and 41, WO’033 teaches a therapeutic apparatus for an animal, the apparatus comprising:
a base (2) having an unstable bearing surface that defines a concave shape (members (4,11) are the perimeter of the concave shape formed therein, see Figures 1, 3, and 5 for example) with an open top at least partially enclosing a volume (area where members (3,5,6,7,8) are located thereon); and
a plurality of food entrapment members (3,5,6,7,8) that extend from an internal surface of the base into the volume such that the food entrapment members are only accessible from the open top, the food entrapment members and the base being configured so that, together, they define zones in which food  can be trapped so that a tongue of a pet is inhibited from licking the food  out of the zones, the base and the food entrapment members being of a food grade material (it is implied therein since the apparatus is for use by an animal, such as a dog pet), the material of the base being resilient and the base and the entrapment members being configured so that the base can be inverted to present the internal surface and the food entrapment members externally while retaining its shape (see Figures 1, 3, and 5 for example).  Furthermore, it is noted that claiming of an element to perform certain action (in this case, “being configured so that, together, they define zones in which food  can be trapped so that a tongue of a pet is inhibited from licking the food  out of the zones” and “being configured so that the base can be inverted to present the internal surface and the food entrapment members externally while retaining its shape”) is intended or desired use and is not a positive limitation but only requires the ability to so perform, therefore, it does not constitute a limitation in any patentable sense.  Further, note that such limitations, which are essentially limitations of an intended use, do not serve to patentably distinguish the claimed structure over that of the reference.  
	For claims 6, 36, and 42, WO’033 teaches a suction device on a side of the base (see lines 15-25 of page 10).
	For claims 11, 37, and 43, WO’033 teaches the food entrapment members (3,5,6,7,8) are an array of discrete projections (see Figures 1, 3-5).
	For claims 13, 38, and 44, WO’033 teaches the projections (3,5,6,7,8) are posts or rods that extend from the base, each post or rod being cylindrical and having a rounded upper end (see Figures 1, 3-5).
	For claims 18, 40, and 46, WO’033 teaches the food entrapment members (3,5,6,7,8) define an array of discrete pockets in which the food paste can be trapped (see Figures 1, 3-5).
For claim 35, WO’033 teaches a therapeutic apparatus for an animal, the apparatus comprising:
a part-ellipsoidal base (members (4,11) are the perimeter of the part-ellipsoidal base (2) formed therein, see Figures 1, 3, and 5 for example), which provides an unstable bearing surface and defines and at least partially encloses a volume (area where members (3,5,6,7,8) are located thereon); and
a plurality of food entrapment members (3,5,6,7,8) that extend from an internal surface of the base into the volume such that the food entrapment members are only accessible from the open top, the food entrapment members and the base being configured so that, together, they define zones in which food  can be trapped so that a tongue of a pet is inhibited from licking the food  out of the zones, the base and the food entrapment members being of a food grade material (it is implied therein since the apparatus is for use by an animal, such as a dog pet), the material of the base being resilient and the base and the entrapment members being configured so that the base can be inverted to present the internal surface and the food entrapment members externally while retaining its shape (see Figures 1, 3, and 5 for example).  Furthermore, it is noted that claiming of an element to perform certain action (in this case, “being configured so that, together, they define zones in which food  can be trapped so that a tongue of a pet is inhibited from licking the food  out of the zones” and “being configured so that the base can be inverted to present the internal surface and the food entrapment members externally while retaining its shape”) is intended or desired use and is not a positive limitation but only requires the ability to so perform, therefore, it does not constitute a limitation in any patentable sense.  Further, note that such limitations, which are essentially limitations of an intended use, do not serve to patentably distinguish the claimed structure over that of the reference.  
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 15, 19, 39, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/156033 (WO’033) in view of Vermeegen (US 8534225).
For claims 15, 39, and 45, as described above, WO’033 discloses most of the claimed invention except for mentioning the food entrapment members are each two intersecting catch members which intersect substantially orthogonally.
Vermeegen teaches that it is old and well known in the art to provide the food entrapment members (130) are each two intersecting catch members which intersect substantially orthogonally (letter “T”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the food entrapment members of WO’033 so as to include each two intersecting catch members which intersect substantially orthogonally, in a similar manner as taught in Vermeegen, since a change in form or shape is generally recognized as being well known within the level to one of ordinary skill in the art depending on one’s intended use.  
For claim 19, WO’033 as modified by Vermeegen (emphasis on Vermeegen) further teach the entrapment members (130) are in the form of intersecting ridges (letters “T” or “X”).
Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive.
Applicant argues that WO’033 does not teach “the base and the entrapment members being configured so that the base can be inverted to present the internal surface and the food entrapment members externally while retaining its shape”.  Applicant’s argument has been acknowledged; however, it is noted that claiming of an element to perform certain action (in this case, “being configured so that the base can be inverted to present the internal surface and the food entrapment members externally while retaining its shape”) is intended or desired use and is not a positive limitation but only requires the ability to so perform, therefore, it does not constitute a limitation in any patentable sense.  Further, note that such limitations, which are essentially limitations of an intended use, do not serve to patentably distinguish the claimed structure over that of the reference.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the base (2) of WO’033 is rubber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644